Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Objected
The limitation, i.e. “the diagnostic equipment”, in claim 3, lacks antecedent basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roesch (US Pub. No. 20160179663).
Referring to claim 1, Roesch discloses a device for a single wire digital bus, comprising: 
an interface (transceiver, fig. 1) for the single wire digital bus (bus, fig. 1), the interface configured to receive a request to arbitrate for an address (step 304, fig. 3) and transmit first device specific data on the bus upon receipt of the request to arbitrate for the address (step 312, fig. 3); and 
a control circuit (controller 201, fig. 2), configured to determine if any further device transmits further device specific data on the single wire digital bus (uniquely identify the device on a network, para. 0025) and use the arbitrated address if no further device transmits any further device specific data on the single wire digital bus (step 314, fig. 3). 

As to claim 2, Roesch discloses the device of claim 1, wherein the request to arbitrate for the address comprises the address for which to arbitrate (address request 504, fig. 5).  


As to claim 4, Roesch discloses the device of claim 1, further comprising: a random number generator (step 408, fig. 4) configured to generate the first device specific data.  

As to claim 5, Roesch discloses the device of one claim 1, wherein the interface is configured to transmit the first device specific data on the single wire digital bus (bus, fig. 1) sequentially as a sequence of bits (device's twelve character serial number with a compression algorithm, para. 0025). 

As to claim 6, Roesch discloses the device of claim 5, wherein the interface is configured to cease transmission (“Low Priority Address Claim" message, para. 0053) if a signal on the single wire digital bus corresponds to a predetermined level (predetermined time frame, para. 0054).   

As to claim 7, Roesch discloses the device of claim 6, wherein the control circuit is configured to determine that no further device transmits any further device specific data on the single wire digital bus (processor 14, fig. 1) if a last bit of the sequence of bits is transmitted on the single wire digital bus and if the signal on the single wire digital bus corresponds to the last bit (device identifier 108, fig. 1).   

As to claim 8, Roesch discloses the device of claim 1, wherein the interface is configured to transmit the first device specific data by accessing the single wire digital bus (transceiver 116, fig. 1) for a period of time corresponding to the first device specific data (device address 110, fig. 1).  



As to claim 10, Roesch discloses the device of one of claim 8, further comprising: a comparator configured to compare a signal level (device does not receive any message, para. 0054) on the single wire digital bus with a predetermined threshold (predetermined time frame, para. 0054), and to determine that no further device submits any further device specific data on the single wire digital bus if the signal level is above the predetermined threshold (other device uses the same address, para. 0054). 

Claims 11 - 16 recite the corresponding limitation of claims 1 - 6. Therefore, they are rejected accordingly.
Claims 17 – 23 recite the corresponding limitation of claims 1 - 7. Therefore, they are rejected accordingly.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim (US Pat. No. 5765036) shared memory device with arbitration to allow uninterrupted access to memory. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184